           Case 1:19-cv-03356-ELR Document 1 Filed 07/24/19 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

PAMELA GREEN,                             )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )     No.
                                          )
SANTANDER CONSUMER USA,                   )
INC. d/b/a Chrysler Capital,              )
                                          )
      Defendant.                          )

                          PLAINTIFF’S COMPLAINT

      Plaintiff, PAMELA GREEN (“Plaintiff”) files this lawsuit for damages, and

other legal and equitable remedies, resulting from the illegal actions of Defendant,

SANTANDER CONSUMER USA, INC. d/b/a Chrysler Capital (“Defendant”), in

negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular

telephone in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227

et seq. ("TCPA").

                         JURISDICTION AND VENUE

   1. Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as Plaintiff’s

      claims arise under the laws of the United States.

   2. This Court has federal question jurisdiction because this case arises out of


                                          1
     Case 1:19-cv-03356-ELR Document 1 Filed 07/24/19 Page 2 of 6




   violations of federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs.,

   LLC, 132 S. Ct. 740 (2012).

3. Defendant conducts business in Fairburn, Fulton County, Georgia.

4. Venue and personal jurisdiction in this District are proper because Defendant

   transacts business in this District, and a material portion of the events at issue

   occurred in this District.

                                  PARTIES

5. Plaintiff is a resident of Fairburn, Fulton County, Georgia.

6. Defendant is based in Dallas, Dallas County, Texas.

                       FACTUAL ALLEGATIONS

7. On or around September 3, 2018, Defendant began calling Plaintiff on

   Plaintiff’s cellular telephone number at xxx-xxx-1573.

8. Defendant called Plaintiff’s cellular telephone from 855-563-5635, which is

   one of Defendant’s telephone numbers.

9. On at least two occasions since Defendant began calling Plaintiff including,

   but not limited to, in or around September 2018 and April 2019, Plaintiff has

   spoken with one of Defendant’s representatives and has requested for

   Defendant to stop calling her.

10.Despite Plaintiff’s repeated request for Defendant to stop calling her,

                                        2
     Case 1:19-cv-03356-ELR Document 1 Filed 07/24/19 Page 3 of 6




   Defendant continued to call Plaintiff’s telephone unabated.

11.Prior to calling Plaintiff’s cellular telephone, Defendant knew the number

   was a cellular telephone number.

12.All of the calls Defendants made to Plaintiff’s cellular telephone resulted in

   Plaintiff incurring a charge for incoming calls.

13.During at least one conversation, Defendant learned that Plaintiff wanted

   Defendant to stop calling Plaintiff’s cellular telephone.

14.Defendant never had permission to call Plaintiff’s cellular telephone.

15.Even if at one point Defendant had permission to call Plaintiff’s cellular

   telephone, Plaintiff revoked this consent.

16.Defendant continued to call Plaintiff’s cellular telephone after Defendant

   knew Plaintiff wanted the calls to stop.

17.Within 4 years of Plaintiff filing this Complaint, Defendant used an automatic

   telephone dialing system to call Plaintiff’s cellular telephone.

18.Within 4 years of Plaintiff filing this Complaint, Defendant called Plaintiff’s

   cellular telephone in predictive mode.

19.Within 4 years of Plaintiff filing this Complaint, Defendant left pre-recorded

   voicemail messages for Plaintiff on Plaintiff’s cellular telephone.

20.Within 4 years of Plaintiff filing this Complaint, Defendant left voicemail

                                       3
     Case 1:19-cv-03356-ELR Document 1 Filed 07/24/19 Page 4 of 6




   messages from live operators for Plaintiff on Plaintiff’s cellular telephone.

21.The telephone dialer system Defendant used to call Plaintiff’s cellular

   telephone has the capacity to store telephone numbers.

22.The telephone dialer system Defendant used to call Plaintiff’s cellular

   telephone has the capacity to call stored telephone numbers automatically.

23.The telephone dialer system Defendant used to call Plaintiff’s cellular

   telephone has the capacity to call stored telephone numbers without human

   intervention.

24.The telephone dialer system Defendant used to call Plaintiff’s cellular

   telephone has the capacity to call telephone numbers in sequential order.

25.The telephone dialer system Defendant used to call Plaintiff’s cellular

   telephone has the capacity to call telephone numbers randomly.

26.The telephone dialer system Defendant used to call Plaintiff’s cellular

   telephone selects telephone numbers to be called according to a protocol or

   strategy entered by Defendant.

27.The telephone dialer system Defendant used to call Plaintiff’s cellular

   telephone simultaneously calls multiple consumers.

28.While Defendant called Plaintiff’s cellular telephone, Plaintiff’s cellular

   telephone line was unavailable for legitimate use during the unwanted calls.

                                       4
     Case 1:19-cv-03356-ELR Document 1 Filed 07/24/19 Page 5 of 6




29.Defendant’s calls constitute calls that are not for emergency purposes as

   defined by 47 U.S.C. § 227(b)(1)(A).

30.As a result of Defendant’s alleged violations of law by placing these

   automated calls to Plaintiff’s cellular telephone without prior express consent,

   Defendant caused Plaintiff harm and/or injury such that Article III standing is

   satisfied in at least the following, if not more, ways:

      a. Invading Plaintiff’s privacy;

      b. Electronically intruding upon Plaintiff’s seclusion;

      c. Intrusion into Plaintiff’s use and enjoyment of her cellular telephone;

      d. Impermissibly occupying minutes, data, availability to answer another

         call, and various other intangible rights that Plaintiff has as to complete

         ownership and use of her cellular telephone; and

      e. Causing Plaintiff to expend needless time in receiving, answering, and

         attempting to dispose of Defendant’s unwanted calls.

                 DEFENDANT VIOLATED THE
           TELEPHONE CONSUMER PROTECTION ACT

31.Defendant’s conduct violated the TCPA by:

      a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone

         using an automatic telephone dialing system and/or pre-recorded or

         artificial voice in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).
                                         5
         Case 1:19-cv-03356-ELR Document 1 Filed 07/24/19 Page 6 of 6




      WHEREFORE, Plaintiff, PAMELA GREEN, respectfully requests judgment

be entered against Defendant, SANTANDER CONSUMER USA, INC. d/b/a

Chrysler Capital for the following:

   32.As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),

      Plaintiff is entitled to and requests $500.00 in statutory damages, for each and

      every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

   33.As a result of Defendant’s willful and/or knowing violations of 47 U.S.C.

      227(b)(1), Plaintiff is entitled to and requests treble damages, as provided by

      statute, up to $1,500.00, for each and every violation, pursuant to 47 U.S.C. §

      227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

   34.Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in

      the future.

   35.Any other relief that this Honorable Court deems appropriate.

                                 RESPECTFULLY SUBMITTED,
      July 24, 2019
                                 By:_/s/Shireen Hormozdi ______
                                       Shireen Hormozdi
                                       SBN: 366987
                                       Hormozdi Law Firm, LLC
                                       1770 Indian Trail Lilburn Road, Suite 175
                                       Norcross, GA 30093
                                       Tel: 678-395-7795
                                       Fax: 866-929-2434
                                       shireen@agrusslawfirm.com
                                       shireen@norcrosslawfirm.com
                                          6
